                               Case 4:21-cv-01483-DMR Document 1-1 Filed 03/01/21 Page 1 of 1



JS-CAND 44 (Rev. 10/2020)
                                                                                   CIVIL COVER SHEET
The JS-CA ND_ 44 civil cover sheet and the, information contained herein neither replace nor supplement the filing and service of pleadings or other pap_ers as required by law,
except as_ p_rov1ded by local rules of court. rh,s form, approved in its ongmal form by the Judicial Conference of the U111ted States 111 September 1974, 1s required for the Clerk of
Court to 1111t1ate the CIVIi docket sheet. (.5'/:/: INSTRUC11ONSON N/:X/' PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                DEFENDANTS
  Vitaly E. Pilkin                                                                                            Google LLC
      (b) County of Residence of First Listed Plaintiff            Russian Fcdcm1ion                             County of Residence of First Listed Defendant                  Uni1ed s,a,cs
           (EXCEPT IN U.S. l'LAIN71FF CASES)                                                                     (/NUS PLAINTIFFCASESONLl')
                                                                                                                 NOTE:         IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.
      ( c) Attorneys (Finn Name, Addre.n·, mu/ Tel ephoneN 11111be1)                                             Attorneys (If K110ll'11}

 Plaintiff pro sc, address: 1/1, Vereskovaya Street, apm1mcnl 111, Moscow, 129329, Russia


IT.         BASIS OF JURISDICTION (l'/acea11 "X"i11011eBox011/y)                                   Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place ,111 "X" ill 011eBoxjiir Plailllij.f
                                                                                                        (For /Jil'ersityCase., 011/J�                                       a11d011eBox/or /Jefe11da111)
                                                                                                                                            PTF         DEF                                           PTF      DEF
           U.S. Governmcnl Plaintiff              Federal Question                                     Citizen of This State                    I                lncmvoratcd or Principal Place            4      4
                                                  (U.S. Goven1111e111 Nol a Party)
                                                                                                                                                                 of Business In This State
                                                                                                       Citizen of Another State                                  I ncoq1oratcd am/ P1incipal Place
      2     U.S. Government Defendant             Diversity
                                                (!11dicate Citizen,hip of Parties i11 Item Il l)                                                                 of Business In Another State
                                                                                                       Citizen or Subject of a                                   Foreign Nation                                   6
                                                                                                       Foreign Countiy

TV,          NATURE OF SUIT                 (!'lacem, "X" i11011eBox011/Jj
             CONTRACT                                                TORTS                                       FORFEITURE/PENAL TY                          B.\NKHUPTC\'                      OTHER STATUTES
   I IO Insnrance                         PERSONAL INJURY                       PERSONAL INJURY                  625 Drng Related Seirnre of 422 Appeal 28 USC § I 58                      3 75 False Claims Act
  120 �•larine                          310 Airplane                         365 Personal Injury- Product
                                                                                                                     Property 21 USC § 881   423 \Vi1hdrawal 28 USC                        376 Qui Tam (31 use
  130 Miller Acl                                                                 Liability                       690 Other                   �157                                               § 3729(a))
                                        315 A1q1l<111c Product Liability
  140 Negotiable lnstrnmcnt                                                  367 Hcallh Care/                              LABOR                          l'R()PEiff\' RIGHTS              400 State Reapportionment
                                        320 Assault, Libel & Slander                                                                          /
  t 50 Recovery of                                                               Pharmaceutical Personal                                                                                   410 Antitmst
                                        330 Federal Employers'
        Overpayment Of                                                           Injury Producl Liabili1y                                                                                  430 Banks and Banking
                                             Liability                                                           720 Labor/Management                   830 atenl
        Veteran's Benefits                                                   368 Asbestos Personal Injury                                                                                  450 Commerce
                                        340 Marine                                                                    Relations                     '     ) Patent-Abbreviated New
  151 Medicare Act                                                               Product Liabili1y
                                                                                                                                                                                           460 Deportation
                                                                                                                 "" ,,;, ''"°' ""''"�"';'""
                                        345 Marine Product Liability                                             740 Railway Labor Acl                      Drng Application
  152 Recovery of Defaulted                                                  PERSONAL PROPERTY                                                                                             470 Racketeer InJlucm.:cd &
                                        350 �lotor Vehicle                                                       751 Family and Medical                 840 Tradc111:1rk
        Student Loans (Excludes                                              370 Other Fraud                                                                                                    Corrupt Organizations
                                        355 !Vlotor Vehicle Product                                                   Leave ;\ct                        880 Defend Trade Secrets
                                                                                                                                    I SO<;IAL SECURITY
        Veterans)                                                            371 Trnth in Lending
                                             Liability                                                           790 Other Lnbor Litigation                 Acl of 2016                    480 Consumer Credit
  t 53 Recovc,y of
                                                                                                                                                    I
                                        360 O1hcr Personal lnju,y            380 Other Personal Property         79 I Employee Relircment                                                  485 Telephone Consumer
        Overpayment                                                              Damage                               Income Security Act                                                       Protection Act
     of Veteran's Benefits              362 Personal lnjmy �Medical                                                                                     861 HIA (1395fl)
                                            t"llalpractice                   385 Property Damage Product                                                                                   490 Cable/Sal TV
  160 S1ockholders' SuiJs                                                        Liability                             IHMIGRATION                      862 Black Lung (923)               850 Securities/Commodities/
  190 OJhcr Contracl                                                                                             462 Naturalization                     863 DI\VC/DI\V \V (405(g)J              Exchange
                                             CIVIL RIGl·ITS                  PIIISONER l'ETITIONS
  I 95 Conlract Producl Liabilily                                                                                    Application                        864 SSID Title XVI
                                        440 O1hcr Civil RighJs                                                                                                                             890 Other Stalulory Actions
                                                                                 HABEAS CORPUS                   465 Other Immigration
  196 Franchise                                                                                                                                         865 RSI (405(g))                   891 Agricultural Acts
                                        441 Voling                           463 Alien Detainee                      Actions
          REAL PROPERTY                 442 Employmenl                                                                                                  FEDERAL TAX SUITS                  893 Environmental Matters
                                                                             510 Molions lo Vacale
  2 JO Land Condemnation                443 Housing/                             Sentence                                                               870 Taxes (U.S. Plaintiff or       895 Freedom oflnformation
                                                                                                                                                                                                Act
  220 Foreclosure                            Accommodations                  530 General                                                            I       Dcfondan1)
                                                                                                                                                                                           896 Arbitration
  230 Rent Lease & Ejectmcnt            445 Amer. w/Disabilitics-            535 Death Penally                                                          871 IRS-Third Party 26 USC
                                            E111ployment                                                                                                     § 7609                        899 Adtninistrative Procedure
  240 TOJ1S Jo Land                                                                     OTHER
                                        446 Amer. w/Disabilitics-Otht:r                                                                                                                         Act/Review or Appeal of
  245 Tort Product Liability                                                 540 Mandamus & Other                                                                                               Agency Decision
  290 All Other Real Properly           448 Education
                                                                             550 Civil Rights                                                                                              950 Constitutionality of State
                                                                             555 Prison Condition                                                                                               Stalutes
                                                                             560 Civil DetaineL"-
                                                                                 Conditions of
                                                                                 Conlincmcnt

V.           ORIGIN (l'/acea11 "X"i11011e!lox011i)'l
X I       Origin.ii              2      Removed from                      Rcnrnnded from               Reinslalcd or              Transferred from                6   �lultidistrict              Multiclistrict
          Proct:eding                   State Coun                        Appellate Corn1              Rt:openc.:d                Anolher District (,pedjj,)          Litigalion-Transf'er        Litigation-Direct File


VI.          CAUSE OF          Cite the U.S. Civil Statute under which vou arc filing (J)o 1101 cite iuri.wlil'lio11al .,·tatutt.•.,· untes.\· tlfrersi11•r
                               17 U.S.C. § 101 et seq.
             ACTION
                               Brief descrintion of cause:
                                Google LLC (defendant) willfully infringes copyright of Vitaly Pilkin (the copyright owner, plainti ft)
vn.          REQUESTED IN                   CHECK IF THIS IS A CLASS ACTION                            DEMAND$ 150,000.00                                CHECK YES only if demanded in complaint:
             COMPLAINT:                     UNDER RULE 23, Fed. R. Civ. P.                                                                               JURY DEMAND:             Yes     X No


VIII. RELATED CASE(S),                                    JUDGE                                                        DOCKET NUMBER
             IF   ANY    (.�ee imtmcliom):

IX.         DIVISIONAL ASST
(Place an "X" in One Box Only)                                                                                                     SAN JOSE                            EUREKA-MCKINLEYVILLE


D ATE 02/24/202 I                                             GNATURE OF ATTORNEY OF RECORD
